Citation Nr: 1234747	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from March 1976 to March 1980 and February 1991 to July 1991.  The Veteran also had Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In pertinent part of the February 2006 decision, the RO denied service connection for low back strain, hypertension, and schizophrenia.

In November 2009 the Board denied service connection for low back strain and hypertension and remanded the issue of entitlement to service connection for schizophrenia.  In July 2011 the Board once again remanded the issue of entitlement to service connection for schizophrenia, specifically for the Veteran to be afforded a VA examination; however, the Veteran failed to appear. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

By way of history, in December 2000 the Veteran was found to be unfit for Reserve Service by a Physical Evaluation Board, who also determined that it was non-duty related, because of recent acute psychiatric hospital admissions in February 2000, May 2000, and October to December 2000 for paranoid type schizophrenia.  During a weekend drill for reserve service in February 2000 the Veteran was taken to Walter Reed Army Medical Center after bizarre behavior and persecutory delusions and she was diagnosed with psychosis.  

There are no service treatment records from the Veteran's two periods of active duty associated with her claims file.  In April 2005 a PIES sheet noted that there were no records found at Walter Reed Medical Center from February 1991 to July 1991.  The Veteran then submitted NA Form 13055 in October 2005 and listed her dates of treatment for Walter Reed Medical Center as January 1990 to January 1991 and January 2001 to March 2004; for St. Elizabeth as February 2001 to March 2004 and October 2004 to November 2004; and the VA Mental Health Center in New York as January 2003 to January 2004, March 2005, June 2005 to July 2005, and October 2005.  In November 2005 in a Deferred Rating Decision it was noted that the RO could not go to the service department with the NA Form 13055 and that if service treatment records could not be obtained that a memorandum of unavailability must be done.  In a December 2005 Report of Contact it was noted that the Veteran did not have any additional service treatment records.  In December 2005 it was determined that there were no additional service treatment records that could be obtained.  

The Board finds that the VA has an obligation to obtain any additional treatment records from the Veteran's time in the Reserves.  Thus, the Board finds that a remand is warranted in order to directly obtain any outstanding pertinent treatment records from Walter Reed Medical Center, St. Elizabeth's Hospital, and the VA Mental Health Center in New York.  If any additional records cannot be obtained then it must be documented.  The Board notes that in addition to the date listed on the Veteran's NA Form 13055 the Veteran's claims file includes notations that she was hospitalized in 1996 at Walter Reed Medical Center; in 1996, 1997, 1998, and January 2004 at St. Elizabeth's Hospital; and in 2002 at VA Mental Health Center.  
The Board notes that service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  However, service connection may be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease; INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  On remand, the AMC should take efforts to obtain the Veteran's complete personnel records and any other records that will verify her dates of service in ACDUTRA and INACDUTRA.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's Army Reserve service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves.  VA should also request any outstanding service treatment records for the Veteran's period of service in the Army Reserves.  

The RO/AMC should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

3.  The RO should directly contact the following medical facilities in order to obtain outstanding treatment records, to include BUT not limited to the specified time periods.  

A) Walter Reed Medical Center: 
* January 1990 to January 1991
* 1996
* January 2001 to March 2004

B) St. Elizabeth's Hospital: 
* 1996 
* 1997
* 1998
* February 2001 to March 2004
* January 2004
* October 2004 to November 2004

C) VA Mental Health Center: 
* 2002 
* January 2003 to January 2004
* March 2005
* June 2005 to July 2005
* October 2005

If any of the listed documents cannot be obtained the RO must document all steps taken in a Memorandum.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated, including, if deemed warranted, a VA examination. The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


